Title: To James Madison from Daniel Carroll, 21 October 1791
From: Carroll, Daniel
To: Madison, James


Dear Sir,
George Town. Octr. 21st. 1791
The last Mail carry’d you a few lines from me. By this you will receive the particulars of the sales. I hope we may be ready to proceed Much more effectually in the Spring. There were many persons present who wanted Lotts in Various parts of the City, which cou’d not be gott ready at this Time. Private sales are makg. by individuals much on the same terms with the public. Yrs. &ca
Danl. Carroll
PS. I beleive a Gentleman from Pha of the name of Ford has purchasd 50 Acrs. of Land partly in the City & on the Skirts of it for abt 80 Dollars Per acr or a little under subject to the Conditions made by other proprietors.
This Land with abt. 300 Acrs. more was bought by a number of Gentn. of a Mr. Waring this Summer before the laying out the City at £15 ⅌ Acre.
